                            Case 1:21-mj-00452-GMH Document 5 Filed 05/30/21 Page 1 of 1



AO 442 (Rev. 11111) Arrest Warrant



                                                  UNITED STATES DISTRICT COURT
                                                                                              for the

                                                                               District       of Columbia

                       United States of America
                                   v.                                                           )
                                                                                                        Case: 1:21-mj-00452
                                                                                                )
                       James Burton McGrew                                                              Assigned to: Judge Harvey, G. Michael
                                                                                                )
                                                                                                )       Assign Date: 5/27/2021
                                                                                                )       Description: COMPLAINT WI ARREST WARRANT
                                                                                                )
                                    Defendant


                                                                         ARREST WARRANT
To:         Any authorized law enforcement officer


            YOU ARE COMMANDED                            to arrest and bring before a United States magistrate judge without unnecessary delay
(name o/person 10be arrested)                                                                       James Burton   McGrew
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                0     Superseding Indictment                     0 Information               0 Superseding Information              N Complaint
o     Probation Violation Petition                      0 Supervised Release Violation Petition                         0 Violation Notice          o   Order of the Court

This offense is briefly described as follows:
18 U.S.c.   § III (a) - Assaulting, Resisting, or Impeding an Officer;
18 U.S.c.   § 231 (a)(3) - Civil Disorders;
18 U.S.c.   §§ 1512(c)(2), 2 - Obstruction of an Official Proceeding;
18 U.S.c.   § 1752(a)(I) - Entering and Remaining in a Restricted Building or Grounds
18 U.S.c.   § I752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds;
18 U.S.C.   § I752(a)(4) - Engaging in Physical Violence in a Restricted Building or Grounds
40 U.S.C.   § 5104(e)(2)(D) - Disorderly Conduct in a Capitol Building;                                                                Digitally signed by G.
40 U.S.c.   § 5104(e)(2)(F) - Act of Physical Violence in the Capitol Grounds or Buildings
40 U.S.c.   § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building.                                             Michael Harvey
                                                                                                                                       Date: 2021.05.27
Date:              05/27/2021                                                                                                          17:46:03 -04'00'
                                                                                                                         Issuing officer's signature

City and state:                           Washin ton D.C.                                                  G. Michael     Harve                                     e
                                                                                                                           Printed name and title


                                                                                          Return

           This warrant was received on (date) _:::>=-"·_._fz._'1Y/__.&~\ __                         , and the person was arrested on (date)        _____f2/_30   (2.. i
at (city and state)   (~\..eMk~ Az

Date:       ta/I/'t.-\
                                                                                          ~                        --::'esting    officer'S Signature



                                                                                                                           Printed name and title
